USCA11 Case: 20-14282    Date Filed: 07/27/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14282
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:08-cr-00197-KOB-GMB-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ROOSEVELT ADAMSON, JR.,
a.k.a. Pokey,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 27, 2021)

Before ROSENBAUM, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14282      Date Filed: 07/27/2021   Page: 2 of 7



      Roosevelt Adamson, Jr., a federal prisoner counseled on appeal, appeals the

district court’s denial of his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by § 603(b) of the First Step Act of 2018, Pub. L. 115-

391, 132 Stat. 5194 (“First Step Act”). After initially moving pro se, Adamson filed

a counseled motion with the district court in October 2020 for compassionate release

under § 3582(c)(1)(A). He argued that his medical conditions of Type II diabetes,

severe obesity, and hypertension, in conjunction with the presence of COVID-19 at

his prison, put him at high risk for severe illness or death from a coronavirus

infection. He contended that he was a model inmate with a low recidivism risk and

sought to have his 262-month sentence reduced to time served, or approximately 148

months. The district court denied Adamson’s motion, concluding that his medical

conditions did not rise to the level of “extraordinary and compelling reasons”

warranting a sentence reduction under the policy statement contained in U.S.

Sentencing Guidelines Manual (“U.S.S.G.”) §1B1.13(1)(A).          Additionally, the

district court found that the sentencing factors under § 3553(a) weighed heavily

against reducing his sentence.

      On appeal, Adamson argues that the district court erred by exclusively basing

its denial of his motion on § 1B1.13 and refraining from using its own discretion to

determine what constituted extraordinary and compelling reasons. He contends that

even if the district court was correct to analyze his motion under § 1B1.13, the


                                         2
          USCA11 Case: 20-14282        Date Filed: 07/27/2021    Page: 3 of 7



district court abused its discretion by failing to set forth adequate reasoning for

meaningful appellate review.

      We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for

abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A

district court abuses its discretion if it applies an incorrect legal standard, follows

improper procedures in rendering the determination, or makes clearly erroneous

factual findings. United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).         A

district court also abuses its discretion if it fails to consider the 18 U.S.C. § 3553(a)

factors when granting or denying a motion for compassionate release under section

3582(c)(1)(A). United States v. Cook, ___ F.3d. ___, 2021 WL 2149339, at *2 (11th

Cir. May 27, 2021). A district court must provide enough analysis to permit

“meaningful appellate review” of its sentencing decisions. United States v. Johnson,

877 F.3d 993, 998 (11th Cir. 2017).

      A district court has no inherent authority to modify a defendant’s sentence and

may do so “only when authorized by a statute or rule.” United States v. Puentes,

803 F.3d 597, 605–06 (11th Cir. 2015). As amended by the First Step Act,

§ 3582(c)(1)(A) permits district courts, after considering the § 3553(a) factors, to

reduce a term of imprisonment upon a defendant’s motion where “extraordinary and

compelling reasons warrant such a reduction.”             18 U.S.C. § 3582(c)(1)(A).

Previously, only the Director of the Bureau of Prisons (“BOP”) could move for such


                                           3
            USCA11 Case: 20-14282     Date Filed: 07/27/2021   Page: 4 of 7



a reduction. United States v. Bryant, 996 F.3d 1243, 1250 (11th Cir. 2021).

Regardless of the movant, any reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      Since the close of briefing in this case, we held in Bryant that the policy

statement in U.S.S.G. § 1B1.13 is “applicable” to all motions filed under

§ 3582(c)(1)(A), including those filed by prisoners, even though § 1B1.13 was

promulgated before the First Step Act and refers only to a sentence reduction upon

a motion from the BOP Director. Bryant, 996 F.3d at 1252. According to § 1B.13’s

commentary, serious medical conditions may constitute “extraordinary and

compelling reasons,” but only where the condition “substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” See U.S.S.G. § 1B1.13,

comment (n.1)(A). While the commentary also contains a catch-all for “other

reasons,” we held in Bryant that “other reasons” are limited to those determined by

the BOP, not the courts. Bryant, 996 F.3d at 1262.

      Accordingly, Adamson’s argument that § 1B1.13 is not an “applicable” policy

statement and that district courts may use their own discretion to develop additional

reasons to grant a sentence reduction, is foreclosed by Bryant. The district court

therefore did not abuse its discretion by analyzing Adamson’s motion under

§ 1B1.13.


                                          4
          USCA11 Case: 20-14282       Date Filed: 07/27/2021    Page: 5 of 7



      Adamson responds that, even if § 1B1.13 applied, the district court abused its

discretion by failing to set forth adequate reasoning to demonstrate it had given the

motion due consideration. We disagree.

      Recently, in Cook, we vacated and remanded where the district court’s order

denying a § 3582(c)(1)(A) motion failed to permit meaningful appellate review.

Like Adamson, the prisoner in Cook moved for compassionate release under

§ 3582(c)(1)(A), arguing in relevant part that (1) COVID-19 posed a uniquely high

risk to the incarcerated population; (2) his medical conditions placed him at a high

risk of death or serious illness from a coronavirus infection; and (3) the § 3553(a)

factors favored his release. Cook, 2021 WL 2149339, at *1. In a brief order, the

district court denied the motion before the government filed a response. Id. We

concluded that the district court's order included “nothing to suggest [that] the court

considered, balanced, or weighed” any of the movant's arguments or considered the

applicable § 3553(a) factors, noting that the order did not even mention the COVID-

19 pandemic. Id. at *3–4.

      Here, in contrast to Cook, the district court considered Adamson’s motion and

the government’s response in opposition and issued a four-page decision explaining

its reasons for denying compassionate release. As we have explained, the court

properly analyzed Adamson’s motion under the policy statement in § 1B1.13. The

court addressed Adamson’s medical conditions of Type II diabetes, obesity, and


                                          5
          USCA11 Case: 20-14282      Date Filed: 07/27/2021   Page: 6 of 7



hypertension, and it concluded, consistent with § 1B1.13, that he had not shown that

these conditions substantially diminished his ability to provide self-care within the

environment of the correctional facility. The court found that Adamson’s medical

conditions were stable and currently treated with medications, that the number of

positive COVID-19 cases at Adamson’s facility had improved, and that the BOP had

instituted many measures to mitigate the risks of COVID-19 transmission among

incarcerated individuals.   Finally, the court observed that Adamson’s general

concerns about his possible exposure to COVID-19 were not “extraordinary and

compelling reasons.” The court’s explanation was shows that it fully considered

Adamson’s motion under the appropriate legal standards.

      Likewise, the district court adequately explained its decision that a reduction

was not warranted based on the § 3553(a) factors. The court found that the § 3553(a)

factors weighed heavily against Adamson’s release and specifically named the

factors weighing against his release: the nature of the offense, Adamson’s history of

recidivism, and the need to avoid sentence disparities among defendants. The

district court mentioned the COVID-19 pandemic, demonstrating that it considered

and weighed Adamson’s arguments, and it balanced them against the applicable

3553(a) factors in ultimately finding that a sentence reduction was not warranted.

Accordingly, Adamson has not shown that the district court procedurally erred in




                                         6
         USCA11 Case: 20-14282      Date Filed: 07/27/2021     Page: 7 of 7



denying his motion, and he does not challenge the substance of the court’s ruling

apart from the arguments we have already addressed.

      In sum, the district court properly applied § 1B1.13 in analyzing Adamson’s

motion for compassionate release under § 3582(c)(1)(A) and adequately explained

its reasons for denying that motion. Accordingly, we affirm.

      AFFIRMED.




                                        7